NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                JOHNATHAN JAMES HULSEY, Appellant.

                             No. 1 CA-CR 14-0768
                               FILED 7-21-2015


            Appeal from the Superior Court in Navajo County
                        No. S0900CR201300839
                The Honorable Robert J. Higgins, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Emery K. La Barge Attorney at Law, Snowflake
By Emery K. La Barge
Counsel for Appellant


                       MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Jon W. Thompson joined.
                            STATE v. HULSEY
                           Decision of the Court

J O N E S, Judge:

¶1             Johnathan Hulsey appeals his conviction and sentence for one
count of unlawful flight from a law enforcement vehicle. After searching
the entire record, Hulsey’s defense counsel has identified no arguable
question of law that is not frivolous. Therefore, in accordance with Anders
v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
defense counsel asks this Court to search the record for fundamental error.
Hulsey was afforded the opportunity to file a supplemental brief in propria
persona, which he elected not to do. After reviewing the record, we find no
error. Accordingly, Hulsey’s conviction and sentence are affirmed.

                FACTS1 AND PROCEDURAL HISTORY

¶2            Hulsey was indicted on one count of unlawful flight from a
pursuing law enforcement vehicle based on an event that occurred on
November 13, 2013. Under Arizona Revised Statutes (A.R.S.) section 28-
622.01,2 “[a] driver of a motor vehicle who willfully flees or attempts to
elude a pursuing official law enforcement vehicle that is being operated in
the manner described in [A.R.S.] § 28-624, subsection C is guilty of a class 5
felony.”3 This section applies only where the vehicle is “appropriately
marked to show that it is an official law enforcement vehicle.” A.R.S. § 28-
622.01.

¶3         At trial, the State presented the following evidence: On
November 13, 2013, a law enforcement officer was driving a fully marked

1      We view the facts in the light most favorable to sustaining the jury’s
verdict, with all reasonable inferences resolved against the defendant. State
v. Harm, 236 Ariz. 402, 404 n.2, ¶ 2 (App. 2015).

2     Absent material revisions from the relevant date, we cite a statute’s
current version.

3      A.R.S. § 28-624(C) defines a pursuing law enforcement vehicle as one
in which “the driver of the vehicle while in motion sounds an audible signal
by bell, siren or exhaust whistle as reasonably necessary and if the vehicle
is equipped with at least one lighted lamp displaying a red or red and blue
light or lens visible under normal atmospheric conditions from a distance
of five hundred feet to the front of the vehicle, except that an authorized
emergency vehicle operated as a police vehicle need not be equipped with
or display a red or red and blue light or lens visible from in front of the
vehicle.”


                                      2
                            STATE v. HULSEY
                           Decision of the Court

Arizona Department of Public Safety patrol vehicle in Joseph City, Arizona
“complete with blue strip[es] and stars down the side, insignia, light bar on
[the] top, multiple antennas, search light on the side, [and] black rims,”
when he observed an individual riding a black motorcycle turn at a stop
sign without coming to a complete stop. The driver looked directly at the
officer while completing the turn, and the officer immediately recognized
Hulsey by sight; the two had gone to high school and played football
together, the officer knew Hulsey’s family, and the officer had seen Hulsey
around town in the past. The officer noticed Hulsey was wearing dark
glasses and a black baseball cap with metal studs sticking out of it, turned
backward on his head. He also noticed there was no license plate attached
to the back of the motorcycle.

¶4             Based upon these observations, the officer turned to follow
Hulsey and activated the lights on his patrol vehicle with the intention to
initiate a traffic stop. Hulsey looked over his shoulder at the officer and
accelerated away from him in a huge puff of black smoke.

¶5             The officer immediately activated his siren and followed
Hulsey through a residential area with a posted speed limit of twenty-five
miles per hour. Hulsey “zig-zagged” through town at approximately fifty-
five to sixty-five miles per hour, failed to stop for at least two other stop
signs, and almost ran into a telephone pole. When Hulsey approached a
school zone, the officer deactivated his lights and sirens to “hopefully
discourag[e] this hazardous and dangerous driving behavior” where
children were present. Hulsey did not adjust his behavior, however, and
taking advantage of the growing distance from the officer, turned off the
roadway into an area where the officer was unable to travel.

¶6             Hulsey was arrested three hours later outside of his home,
still wearing dark glasses and a black baseball cap with metal studs sticking
out of it, turned backward on his head.

¶7            Before the case was submitted to the jury, Hulsey’s counsel
unsuccessfully moved for judgment of acquittal under Arizona Rule of
Criminal Procedure 20 arguing the State failed to present any any physical
evidence identifying Hulsey as the operator of the black motorcycle. The
jury found Hulsey guilty as charged. The State proved one prior felony
conviction, and Hulsey was sentenced to a presumptive term of 2.25 years’
imprisonment.




                                     3
                             STATE v. HULSEY
                            Decision of the Court

                               DISCUSSION

¶8           After reviewing the entire record for reversible error, we find
none. See Leon, 104 Ariz. at 300 (“An exhaustive search of the record has
failed to produce any prejudicial error.”). Reasonable evidence was
presented to support the jury’s verdict that Hulsey was driving the black
motorcycle on November 13, 2013 and knowingly fled from a pursuing law
enforcement vehicle.

¶9               All of the proceedings were conducted in compliance with the
Arizona Rules of Criminal Procedure. So far as the record reveals, Hulsey
was represented by counsel at all stages of the proceedings and was present
at all critical stages. The jury was properly comprised of eight jurors, and
the record shows no evidence of jury misconduct. See A.R.S. § 21-102(B);
Ariz. R. Crim. P. 18.1(a). At sentencing, Hulsey was given an opportunity
to speak, and the trial court stated on the record the evidence and materials
it considered and the factors it found in imposing sentence. The court
found the State’s witness credible and properly determined it had proved
Hulsey’s prior felony conviction by clear and convincing evidence.
Additionally, the sentence imposed was within the statutory limits.

                               CONCLUSION

¶10             Hulsey’s conviction and sentence are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to Hulsey’s
representation in this appeal have ended. Defense counsel need do no more
than inform Hulsey of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
our supreme court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85 (1984).

¶11            Hulsey has thirty days from the date of this decision to
proceed, if he wishes, with an in propria persona petition for review. See Ariz.
R. Crim. P. 31.19(a). Upon the Court’s own motion, we also grant Hulsey
thirty days from the date of this decision to file an in propria persona motion
for reconsideration.




                                     :ama

                                       4